UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of April 2014 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: April 7, 2014 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS GK Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@gkir.com FOR IMMEDIATE RELEASE CAMTEK PROVIDES UPDATE ON PATENT DISPUTE WITH RUDOLPH MIGDAL HAEMEK, Israel – April 7, 2014 – Camtek Ltd. (NASDAQ: CAMT, TASE: CAMT), announced today that the district court of Minnesota entered a summary judgment finding thatcertain previous models of Camtek’s Falcon systems were capable of infringing upon two claims of a Rudolph patent in the United States. Camtek disputes the finding and intends to appeal. Camtek views the Court's decision as significantly reducing Camtek's exposure to payment of damages.The Court's infringement finding is based on an infrequently used feature of the Falcon. Camtek ceased marketing the Falcon system in the United States in 2009 and removed the feature altogether from its systems worldwide over 2 years ago. The Court’s decision indicates that it will address the remedies at a later stage. Commented Rafi Amit, Chairman and CEO of Camtek, “This summary judgment is just another stage in what is a long legal dispute over a patent which affected some past models of our Falcon systems which were sold solely in the United States. I believe that the current judgment, which only refers to a rarely used feature, reduces our exposure to possible damages.The fact that this feature became obsolete over 2 years ago also means that I expect no impact on our current and future business.” ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes, increasing products yield and reliability, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing and functional 3D inkjet printing. This press release is available at www.camtek.co.il This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
